Citation Nr: 0214945	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  02-00 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Propriety of apportionment of the veteran's pension benefits 
on behalf of the veteran's children.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from November 1964 to 
November 1966.  The appellant is the mother of the veteran's 
children.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that warrants some explanation.  The 
record contains a special apportionment decision by the RO 
that granted the appellant, on behalf of her children, an 
apportionment of the veteran's pension benefits effective 
from October 1, 1998.  Each party was notified of the RO's 
special apportionment decision by letters dated in July 1999.  

In a letter dated in August 1999, the veteran requested help 
in obtaining representation, and he requested a personal 
hearing to present evidence and argument.  In another letter 
dated in August 1999, the veteran stated that he had not 
received notification that VA was going to deduct money from 
his VA benefits.  He indicated that he wanted the 
apportionment stopped as well as reimbursement for the money 
that was taken out of his check.  Based on the content of the 
veteran's letter, the Board construes this statement as the 
veteran's notice of disagreement (NOD) with respect to the 
special apportionment awarded in July 1999.

In a letter dated in September 1999, the RO informed the 
veteran that he was being scheduled for a personal hearing at 
the RO in October 1999.  The record indicates that such a 
hearing was conducted as scheduled.  The RO, however, did not 
inform the appellant of the veteran's request for a hearing 
or provide the appellant with a transcript of such hearing.  
The record indicates that the hearing officer, by a January 
2000 action, proposed to terminate the apportionment based on 
undue hardship on the veteran.  

In January 2000, the RO sent the veteran a copy of the 
hearing officer's decision.  That same month, the RO also 
sent the appellant a copy of the hearing officer's decision 
and informed the appellant that the RO was proposing to 
terminate the apportioned share of the veteran's pension 
benefits for her children.  This represented the first 
notification to the appellant of the fact that the veteran 
had had a hearing.  In May 2000, the RO sent notification 
letters to each party terminating the apportioned benefits.  

The record then shows that the appellant filed a NOD with the 
termination in June 2000.  Thereafter, in November 2001, the 
RO issued a statement of the case (SOC) to the appellant; 
however, the RO did not provide the veteran with a copy.  
When the appellant filed her substantive appeal in January 
2002, the RO did not inform the veteran of the content of her 
appeal.  The appellant requested a hearing before the Board, 
but later canceled it.  

This case is considered a simultaneously contested claim 
because allowance of the appellant's appeal could result in a 
loss of benefits to the veteran.  38 C.F.R. § 20.3(p) (2002).  
As a simultaneously contested claim, special procedures are 
required.  Specifically, all interested parties must be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim, of 
the right and time limit for initiating an appeal, and of 
hearing and representation rights.  38 C.F.R. § 19.100 
(2002).  After the filing of a NOD, all interested parties 
will be furnished with a copy of the SOC.  38 C.F.R. § 19.101 
(2002).  Thereafter, when a substantive appeal is filed, the 
content of the substantive appeal will be furnished to the 
other contesting party to the extent that it contains 
information that could directly affect the payment or 
potential payment of the benefit that is the subject of the 
contested claim.  38 C.F.R. § 19.102 (2002).  Furthermore, if 
a hearing is scheduled for any party to a simultaneously 
contested claim, the other contesting claimant and his or her 
representative, if any, will be notified and afforded an 
opportunity to be present.  38 C.F.R. § 20.713(a) (2002). 

This case must be remanded because the RO failed to comply 
with the contested claim procedures.  Specifically, the RO 
did not provide the veteran with notification of the 
pertinent content of the appellant's January 2002 substantive 
appeal.  The RO also did not provide the appellant with 
notification of the veteran's October 1999 hearing at the RO.  
Consequently, the appellant was not afforded the opportunity 
to attend or present argument at such a hearing.  Moreover, 
although the appellant had canceled her March 2002 
videoconference hearing, the veteran was never notified that 
such a hearing was scheduled.  

Because due process required that the appellant be afforded 
the opportunity to be present at that October 1999 hearing, 
as well as the veteran be afforded the opportunity to be 
present at the March 2002 videoconference hearing, the RO 
should notify each party to determine if either wants another 
hearing at which each party has the right to attend.  Due 
process also required that the veteran receive the content of 
the appellant's January 2002 substantive appeal.

Accordingly, to ensure that all due process requirements have 
been fulfilled, the case is REMANDED to the RO for the 
following:

1.  The veteran should be specifically 
furnished with the content of the 
appellant's January 2002 substantive 
appeal to the extent it contains 
information which could directly affect 
the payment of an apportioned benefit.  A 
copy of the November 2001 SOC should also 
be sent to the veteran.  He should be 
given opportunity to respond.  The 
appellant should be given a copy of the 
October 1999 hearing transcript.  

2.  The RO should issue a SOC in response 
to the veteran's August 1999 NOD.  Copies 
should be sent to both parties.

3.  The RO should obtain from both the 
veteran and the appellant updated 
financial statements containing an 
itemized list of his or her household 
assets, monthly income, and expenses. 

4.  The RO should contact the veteran and 
the appellant and ask whether either 
party wants the RO to schedule a hearing 
where both may appear and present 
opposing argument and evidence.  
38 C.F.R. § 20.713(a) (2002).  Any 
requested hearing should be scheduled and 
both should be notified of the place and 
time.

5.  The RO should ensure that it has 
complied with all simultaneously 
contested claims procedures as set forth 
in 38 C.F.R. §§ 19.100, 19.101, 19.102 
(2002).  After completion of the above 
development and if additional evidence is 
associated with the claims file that was 
not previously considered by the RO, the 
RO should re-adjudicate any issue on 
appeal.  A SSOC should be issued and 
furnished to both the veteran and the 
appellant.

After the veteran and the appellant have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of either party until he or she receives 
further notice.  The purpose of this remand is to obtain 
clarifying information and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran and the appellant have the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

